Title: To Thomas Jefferson from Thomas Barclay, 13 March 1786
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
Madrid 13 March 1786

I have little of Consequence to Communicate in this letter, tho I shall give you the Trouble of a more particular one before I leave this place, and thus make my appology for the shortness of this. At present I shall only say that by appointment I am to see the Count of Florida Blanca this day week, and that I have every reason to Expect all the protection and Influence from hence that can be wish’d. I Do not Incline to let this post depart without the Assurance of My Being with great Respect and Esteem Dear Sir Your obedient and Most Humbl. Serv.,

Thos. Barclay


Please to forward the Inclosure to Mrs. Barclay

